DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI (US20200251778). Examiner notes that CHOI claims foreign priority to KR20170098304 with a foreign application priority date of August 3, 2017, thereby satisfying the requirements of 35 U.S.C. 102(a)(2). 
Regarding Claim 1, CHOI teaches an electrolytic solution for a secondary battery, comprising: a lithium salt (paragraph [0016]); a non-aqueous organic solvent (paragraph [0017]); and an additive (paragraph 10; Formula 1) shown below that meets the cited formula A-OPF2, where A is a substituted C1-C10 alkyl. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

Regarding Claims 2, 3, and 4, CHOI teaches the electrolytic solution according to Claim 1, wherein Formula 1 includes a C2 alkyl substituted with a cyano group as shown in Compound 1 below (paragraphs [0037], [0050], & [0057]). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




	Regarding Claim 6, CHOI teaches the electrolytic solution according to Claim 1, wherein the difluorophosphite compound is represented by Formula 1 shown below (paragraph [0038]) where A may be a C1-C20 aliphatic hydrocarbon (paragraph [0044]) and R may be a cyano group (paragraph [0047]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




	Regarding Claim 7, CHOI teaches the electrolytic solution according to Claim 1, wherein an amount of the additive (difluorophosphite compound) is in the range of 0.1 wt % to 5 wt % based on a total weight of the electrolyte for a lithium secondary battery (paragraph [0061]). 
In the instant case, because the range claimed and that disclosed by CHOI entirely overlap, it is the examiner’s position that CHOI discloses with sufficient specificity an amount of 0.1 to 5 wt% with respect to a total weight of the electrolytic solution. See MPEP 2131.03.
	Regarding Claim 8, CHOI teaches the electrolytic solution according to Claim 1, where the lithium salt comprises at least one selected from the group consisting of lithium bis(oxalato)borate (LiBOB) (paragraph [0064]). 
	Regarding Claim 9, CHOI teaches the electrolytic solution according to Claim 8, wherein an amount of the additive (difluorophosphite compound) is in the range of 0.1 wt % to 5 wt % based on a total weight of the electrolyte for a lithium secondary battery (paragraph [0061]).
	In the instant case, because the range claimed and that disclosed by CHOI entirely overlap, it is the examiner’s position that CHOI discloses with sufficient specificity an amount of 0.1 to 5 wt% with respect to a total weight of the electrolytic solution. See MPEP 2131.03.
	Regarding Claim 10, CHOI teaches a lithium secondary battery comprising: a cathode containing a nickel-cobalt-manganese-based cathode active material (for example, the positive active material may be at least one of a composite oxide of lithium with a metal selected from cobalt, manganese, nickel, and a combination thereof; paragraph [0072]), an anode (negative electrode; paragraph [0090]), a separator interposed between the cathode and the anode (separator; paragraph [0090]), and the electrolytic solution according to Claim 1 above. 
	Regarding Claim 14, CHOI teaches a lithium secondary battery comprising: a cathode containing a nickel-cobalt-manganese-based cathode active material (for example, the positive active material may be at least one of a composite oxide of lithium with a metal selected from cobalt, manganese, nickel, and a combination thereof; paragraph [0072]), an anode (negative electrode; paragraph [0090]), a separator interposed between the cathode and the anode (separator; paragraph [0090]), and the electrolytic solution according to Claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US20200251778) in view of SAKAGUCHI (US20180301756).
Regarding Claim 5, CHOI teaches the electrolytic solution according to Claim 1. CHOI is deficient in explicitly disclosing that the difluorophosphite compound includes a cyclic alkoxy group such as a cyclopentoxy group or a cyclohexoxy group. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
The composition as taught in Claims 1, 2, 3, 4, and 6 above is also incorporated in Formula 4 of SAKAGUCHI below. Accordingly, it would be obvious to one of ordinary skill in the art to select either the composition of CHOI or the composition of SAKAGUCHI, both of which fall within Formula 4 of SAKAGUCHI below. The requirements of X12 to X14 as taught by SAKAGUCHI provide a case where X12 and X13 are both fluorine (a halogen atom; paragraph [0056]) and X14 is an alkoxy group coupled together with the fluorine halogen atoms to form a cyclic structure (paragraph [0082]). The alkoxy group may be a cyclic alkoxy group such as a cyclopentoxy group or a cyclcohexoxy group (paragraphs [0081]). As such, SAKAGUCHI provides the case where Formula 3 is met. 
Advantageously, a nonaqueous electrolyte solution with the above configuration causes less degradation in charge-discharge characteristics and less increase in internal resistance after storage in temperature load environments [paragraph [0009]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the charge-discharge characteristics of a secondary battery, would have found it obvious to include a difluorophosphite compound with a cyclopentoxy group or a cyclohexoxy group as suggested by SAKAGUCHI in the electrolytic solution as taught by CHOI. 
Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US20200251778).
Regarding Claims 11, 12, and 13, CHOI teaches the lithium secondary battery of claim 10, wherein the positive active material may be at least one of a composite oxide of lithium with a metal selected from cobalt, manganese, nickel, and a combination thereof (paragraph [0073]). Specifically, the positive active material may be a compound represented by LiaNibEcGdO2 (wherein 0.90≤a≤1.8, 0≤b≤0.9, 0≤c≤0.5, and 0.001≤d≤0.1) (paragraph [0073]). In the formula above, E may be cobalt (Co) and G may be manganese (Mn) (paragraph [0074]). The clause of a+b+c=1 is met, for example, when b is equal to 0.9, c is equal to 0.05, and d is equal to 0.05 because b+c+d=1.
Thus, it would be obvious to one of ordinary skill in the art to select the specific compound and ranges above because they are taught as a suitable selection of materials by CHOI. Further, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR H KRONE whose telephone number is (571)270-5064. The examiner can normally be reached Generally, M - F from 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW T MARTIN can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728